Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
Applicant’s arguments/remarks, see 3rd ¶ of Page 8, filed 12/29/2021, with respect to 35 U.S.C 112(b) rejection have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejection of Claims 1-4, 7-12 and 14-17 has been withdrawn. 
Applicant’s arguments, see 4th ¶ of Page 8, with respect to patentability of Claims 1, 5-16 and 18 have been fully considered and are persuasive.
Applicant's arguments/remarks, see last ¶ of Page 8, with respect to allowability of Claim 4 have been fully considered but they are not persuasive. In response to applicant’s remark generally stating that the applicant has amended the Claim 4 to be independent form, including the subject matter of their base independent Claim and intervening claims, the examiner respectfully disagrees. The Claim 4 filed 02/28/2020 recites as follows: “The video playback bit rate estimation device according to Claim 1, wherein the throughput division unit at least divides a throughput in a period of a delivery mode with a maximum correlation with an actual video playback rate of the video data, out of the plurality of delivery modes”.
However, Claim 4 filed 12/29/2021 in independent form recites as follows: “A video playback bit rate estimation device configured to: divide a throughput of a communication between a video delivery server configured to deliver video data to a user terminal device in a plurality of delivery modes and the user terminal device in a delivery period of the video data, according to a period of each delivery mode: and estimate a playback bit rate of the video data, based on the throughput divided according to the period of each delivery mode, wherein the video playback bit rate estimation device is further configured to at least divide the throughput in the period of the delivery mode having a maximum correlation with an actual video playback rate of the video data” [i.e. no longer includes “out of the plurality of delivery modes”], thus the scope of the Claim has been changed and can be interpreted in a new light. Furthermore, the cited Yi and Xiaoqi references disclose the current Claim 4 and the new ground of rejection is addressed below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (CS2P: Improving Video Bitrate Selection and Adaptation with Data-Driven Throughput Prediction), hereinafter "Yi", in views of   Xiaoqi et al. (A Control-Theoretic Approach for Dynamic Adaptive Video Streaming over HTTP), hereinafter "Xiaoqi".
Regarding Claim 4, Yi discloses:
A video playback bit rate estimation device (i.e. CS2P system) (Fig. 1 and 3rd ¶ of Left Column of Page 273) configured to: 
divide a throughput of a communication (i.e. CS2P System may divide throughput measurements [i.e. a throughput] of video sessions [i.e. a communication]; For example, throughput measurements may be divided according to Epoch / time period) (Fig. 1, Fig. 4a&b, 5th ¶ of Right Column of Page 274 and 2nd & 3rd ¶s of Right Column of Page 275)
between a video delivery server configured to deliver video data to a user terminal device in a plurality of delivery modes and the user terminal device (i.e. throughput measurements are from video session between servers [i.e. a video delivery server] that are configured to deliver video data to clients [i.e. a user terminal] in a plurality of delivery manners [i.e. delivery modes]; e.g. video data may be delivered via different ISPs [i.e. delivery manners/modes]; video data may be delivered to different client system types [i.e. delivery manners/modes]) (Table: 2 and 5th ¶ of Right Column of Page 274) 
in a delivery period of the video data (i.e. throughput measurements are made during delivery period of the video data) (Fig. 4a, and 4th & 5th ¶s of Right Column of Page 274), 
according to a period of each delivery mode (throughput measurements are grouped according to session features representative of delivery manners [i.e. delivery mode] and Epoch / time) (Fig. 5a; and last ¶ of Left Column of Page 275).
However, Yi does not explicitly disclose:
estimate a playback bit rate of the video data, based on the throughput divided according to the period of each delivery mode, wherein the video playback bit rate estimation device is further configured to at least divide the throughput in the period of the delivery mode having a maximum correlation with an actual video playback rate of the video data.
On the other hand, in the same field of endeavor, Xiaoqi teaches:
estimate a playback bit rate of the video data, based on the throughput divided according to the period of each delivery mode (i.e. processing unit configured with Algorithm 1 may determine bitrate RK [i.e. a playback bit rate] for video chunk K [i.e. video data] based on throughput value C[tk, tk+N] for a period tk - tk+N [i.e. a throughput divided according to a period] for a particular delivery feature, e.g.  via 100Mbps direct network connection [i.e. delivery manner/mode]) (4th ¶ of Left Column of Page 330, 1st ¶ of Right Column of Page 330, and 2nd ¶ of Right Column of Page 334),
wherein the video playback bit rate estimation device is further configured to at least divide the throughput in the period of the delivery mode having a maximum correlation with an actual video playback rate of the video data (i.e. throughput values are considered for short timescales tk - tk+N periods [i.e. throughput values are divided for each short timescale tk - tk+N] during the period of the video delivery, e.g.  using 100Mbps direct network connection [i.e. the delivery mode], wherein the bitrate RK  [i.e. an actual video playback rate of the video data] is calculated as function of the throughput value C for the period tk - tk+N [i.e. throughput will have a maximum correlation with an actual video playback rate of the video data]) (2nd – last ¶s of Left Column of Page 330 and 1st ¶ of Right Column of Page 330).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Yi to include the feature to estimate a playback bit rate of the video data, based on the throughput divided according to the period of each delivery mode, wherein the video playback bit rate estimation device is further configured to at least divide the throughput in the period of the delivery mode having a maximum correlation with an actual video playback rate of the video data as taught by Xiaoqi so that playback bit rate may be estimated from time varying throughput predictions (4th ¶ of Left Column of Page 330, 1st ¶ of Right Column of Page 330, and 2nd ¶ of Right Column of Page 334).

                                                                                                                                                                  Allowable Subject Matter
Claims 1, 5-16 and 18 are allowed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451